Citation Nr: 0208308	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  01-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $6,642.00

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Committee 
on Waivers and Compromises, (Committee) Department of 
Veterans Affairs (VA) Regional Office (RO), New Orleans, 
Louisiana.

In December 2002, the appellant testified before the 
undersigned at a Travel Board hearing sitting at the RO.  
During the course of the hearing, the appellant expressed an 
interest in applying for relief from the debt by making 
application for a compromise settlement.  This matter is 
REFERRED to the RO, who should assist the appellant in this 
effort.


FINDINGS OF FACT

1. In his December 1998 application for non-service-connected 
pension benefits, the appellant did not report that he and 
his spouse were receiving a retirement benefit in the amount 
of $404.13 per month.

2. Because of the appellant's failure to report the 
retirement benefit in question, an overpayment in benefits in 
the amount of $6,642.00 was created.  

3. The appellant is solely at fault in the creation of the 
debt; VA was not at fault in the creation of the debt.

4. Recovery of overpayment in this case would not create 
undue hardship and would not defeat the purpose for which 
compensation benefits were intended.

5. Failure to recover the overpayment would result in unfair 
gain to the appellant.

6. The evidence does not demonstrate that the appellant 
altered his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or incurred 
a legal obligation because of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of pension benefits in the 
amount of $6,642.00 would not be against equity and good 
conscience and, therefore, should not be waived.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 ("VCAA") was made law during the pendency of this 
matter, and provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Having considered the evidence of record, the Board is of the 
opinion that the provisions of the VCAA have been satisfied 
in this matter.  First, the issue presented in this appeal is 
essentially one of applying well-settled law to uncontested 
facts:  i.e., (1) whether the debt in this matter was validly 
created; (2) whether if validly created, it was a product of 
the appellant's fraud or misrepresentation, and; (3) if 
validly created and not the product of the appellant's 
conscious design, would its recovery be against equity and 
good conscience, considering all other matters of record.  

As will be discussed below, there is no dispute relative to 
questions (1) and (2), and the Board's essential focus in 
examining question (3) is the appellant's financial state.  
As to this focus, in addition to other factors, the appellant 
has already filed several statements as to his solvency and 
financial expectations, he has been apprised of the 
applicable law through the Committee's decision and a 
Statement of the Case, and there is no suggestion that other 
evidence exists or could be generated which would materially 
alter these matters of record.  The record is therefore ready 
for review, in accordance with the VCAA as well as other 
applicable law.

The appellant generally seeks waiver of recovery of an 
overpayment in pension benefits, created due to his failure 
to report additional monies being received in a retirement 
benefit.  Because the appellant has not challenged the 
creation of the debt, such inquiry will not be addressed.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

Waiver of recovery of an overpayment or waiver of collection 
of any indebtedness is prohibited where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c), 
38 C.F.R. 
§ 1.965(b).  In this matter, the RO found that none of the 
factors barring consideration of waiver were present.  
Notwithstanding this, however, the Board must render an 
independent determination on this point.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  The Board has reviewed 
the record, and finds no suggestion, evidence, or finding 
that the appellant sought to deceive or to seek unfair 
advantage of the VA, and as such, no legal bar to the benefit 
sought is present.  Id.

Remaining is the question whether it would be against equity 
and good conscience for VA to require repayment of the 
indebtedness at issue in this appeal.  There shall be no 
recovery of payments or overpayments of any benefits under 
any laws administered by VA when it is determined that 
recovery would be against equity and good conscience. 38 
U.S.C.A. § 5302(a).  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. Id. In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302; 38 C.F.R. 
§ 1.965.

Having reviewed the record in light of these factors, 
recovery of the overpayment would not be against equity and 
good conscience.  First, it cannot be doubted that it is the 
fault of the appellant, and the appellant alone, that this 
debt was created.  The appellant's December 1998 application 
for non-service-connected pension benefits is devoid of any 
mention of the retirement benefit in the amount in question, 
notwithstanding the form's requirement for the appellant to 
submit income "received and expected from all sources."   
Although the veteran states that the error in reporting 
income stemmed from a miscommunication with a service officer 
who was assisting him in completing his application, he 
remains responsible for this error.

Because the appellant is solely at fault, VA is not.  
Further, recovery of the overpayment would not cause undue 
financial hardship to the appellant.  The record indicates 
that as of June 2000, the appellant had $38,000 in banked 
monies, approximately $59,000 in certificates of deposit, and 
two vehicles.  His total estimate assets were self-evaluated 
as in the amount of approximately $100,971, and no creditors 
were listed.  His financial statement, as reported above, 
clearly indicates that he is able to pay this debt. 

Waiver of this debt would clearly result in unjust enrichment 
to the appellant.  He was not entitled to the additional 
monies he received - he was paid these funds upon his 
representation, albeit perhaps inadvertent, that he received 
income below a certain level when he was clearly in receipt 
of income above the amount prescribed.

In this regard, repayment of the debt would not defeat the 
purpose for which it was intended. The appellant apparently 
continues to receive the bulk of his now known income, and he 
is in solvent financial condition.  There is no evidence that 
repayment would alter this finding, or that would support a 
finding that the appellant has incurred altered his position 
to his detriment by relying on VA benefits, relinquishment of 
a valuable right or incurrence of a legal obligation because 
of the overpayment.







ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $6,642 is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

